Citation Nr: 1621305	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  15-00 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from October 1968 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement received by VA in August 2015, prior to a decision in the instant appeal, the Veteran's representative indicated he desires to appear before a Veterans Law Judge via three-way videoconference.  As the appellant's requested hearing has not yet been conducted, this matter should be remanded to schedule the appellant for a videoconference hearing per his request.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing per his request.  Appropriate notification should be given to the appellant and his representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

